Citation Nr: 1521073	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  11-28 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable rating from December 4, 2007, and a rating higher than 10 percent from October 19, 2009, for varicose vein of the right lower extremity.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1979 to February 1983; the RO has also indicated that he had active service from February to June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

When the Veteran filed his substantive appeal following issuance of an October 2011 statement of the case, he requested a Board hearing.  The hearing request was later withdrawn in March 2015.  


FINDING OF FACT

In March 2015, prior to the issuance of a decision by the Board, a statement was received from the Veteran's representative in which the Veteran's desire to withdraw his appeal was set forth.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal with respect to the issue of entitlement to higher initial ratings for service-connected varicose vein of the right lower extremity have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204(b), (c) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdraw in writing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  See 38 C.F.R. § 20.204.

In March 2015, the Veteran, through his representative, submitted a statement expressing a desire to withdraw his pending appeal for entitlement to higher ratings for service-connected varicose vein of the right lower extremity.  Hence, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this claim and it is dismissed.


ORDER

The appeal of entitlement to higher initial ratings for service-connected varicose vein of the right lower extremity is dismissed.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


